Citation Nr: 1513176	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ankle contracture and Achilles tendinitis with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1991 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased rating for right ankle contracture and Achilles tendinitis.  

In a January 2013 rating decision, the RO granted service connection for degenerative joint disease of the right ankle and included the disability in the 10 percent rating assigned for right ankle contracture and Achilles tendinitis.  The Board has recharacterized the claim accordingly, as noted on the title page.

Review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional pertinent VA treatment records dated through 2014, which have been reviewed by the RO and the Board in conjunction with the matter on appeal.


FINDING OF FACT

Right ankle contracture and Achilles tendinitis with degenerative joint disease is manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for right ankle contracture and Achilles tendinitis with degenerative joint disease surgery have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for her right ankle disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was also provided with VA examinations in April 2011, December 2012 and April 2014 as to the disability on appeal.  The December 2012 and April 2014 VA examiners performed repetitive use testing and discussed functional impairment, including on repetitive use and flare-ups.  As these examinations were based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for increased rating for right ankle disability is thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, as discussed below in greater detail, a uniform evaluation is warranted.

The Veteran's right ankle contracture and Achilles tendinitis with degenerative joint disease is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  3 8 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

An October 2010 three phase bone scan of the right ankle revealed mild arthritis in the right ankle and right first interphalangeal joint.  

On VA examination in April 2011, the Veteran described worsening pain in the medial upper aspect of the right ankle.  She felt that she had pain in this area daily lasting for about 1 hour, and rated the pain up to a level of 8 on a scale to 10 at times.  She could have accompanying weakness, giving way, locking, swelling, and lack of endurance.  She denied stiffness and flare-ups.  She indicated that her foot and ankle conditions could affect her daily activities in that they affected her enjoyment of running, which she was doing before foot surgery.  They also made it difficult for her to bowl and to do other ambulatory activities.

On physical examination, gait was normal.  There was no swelling, heat, or redness noted.  Achilles malalignment was not appreciated.  She could dorsiflex the right ankle to 25 degrees, and plantar flex the ankle to 45 degrees.  There were no witnessed flare-ups of pain, fatigue, weakness, incoordination, or lack of endurance with three repetitions of motion on examination.  Deep tendon reflexes were hard to elicit in the ankles. 

The examiner diagnosed right ankle contracture and Achilles tendinitis, very mild.  She was advised to attend physical therapy, as the condition could be improved, for treatment purposes only.  He noted that her service-connected right foot and ankle condition could limit her ability to perform light physical and heavy labor, but would not preclude sedentary forms of labor.

On VA treatment in June 2011, the Veteran presented with complaints of right ankle pain and stiffness.  Occasionally, pain was a level of 8 on a scale to 10, and she sometimes got shooting pains if she walked the wrong way.  Motrin helped with pain but not stiffness.  She requested to be seen by physical therapy.

A July 2011 VA physical therapy report reflects the Veteran's report that her mobility in the foot/ankle was quite limited and painful.  She rated her current level of pain as 5 on a scale to 10.  She also described stiffness in the ankle while walking.  Aggravating factors included stairs and walking greater than 1 block.

Right ankle range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 44 degrees.  Inversion was to 25 degrees while eversion was to 12 degrees.  A home exercise program was recommended for her right ankle, knee, hip, and low back pain.  

An August 2011 physical therapy report reflects that the Veteran was working to increase her right ankle strength and range of motion.  It was noted that there was a decrease in right ankle strength and limited dorsiflexion.

 A December 2012 VA examination report reflects that the Veteran was only working part-time due to her right foot and ankle pain and giving out.  She noted that she experienced swelling at the end of the day and had to rest at home with her leg elevated.  She also experienced stiffness in the morning.  Ibuprofen also helped decreased the swelling.  She reported flare-ups, which included moderate to severe pain with standing at work.  She had to lean on the counter for support or shift to the left leg.

Range of motion testing revealed right ankle plantar flexion to 35 degrees with objective evidence of painful motion at 30 degrees.  Dorsiflexion was to 10 degrees with objective evidence of pain at 5 degrees.   Upon repetitive range of motion, there was no additional loss of range of motion in degree.  With respect to additional functional loss on repetitive use, the examiner noted there was less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with standing and weight-bearing.  There was pain on palpation of the joints and soft tissue of the ankle.  Muscle strength was 4/5 for plantar flexion and dorsiflexion.  Laxity testing revealed no laxity compared with the other side.  There was no ankylosis.  The examiner noted Achilles tendinitis with a current symptom of pain.  The Veteran did not use an assistive device.  

X-ray of the right ankle revealed degenerative arthritis.    The examiner diagnosed right ankle contracture, Achilles tendinitis, and degenerative joint disease.  She noted that the Veteran's right ankle disability impacted her ability to work, in that she worked decreased hours due to her foot and ankle condition.

A February 2013 VA podiatry consultation reflects that the Veteran endorsed rolling of the ankle while walking.  She tried to elevate the right foot when not at work.  She was assessed with right lateral ankle instability.  She was fitted for a brace. 

On VA examination in April 2014, the Veteran reported that, since the last examination, she needed to wear an ankle brace every day.  She endorsed symptoms of constant right ankle pain up to severe pain she rated a 9 on a scale to 10.  She also endorsed weakness, swelling, and shooting pain in the posterior ankle, especially in the morning.  She also described intermittent tingling in the foot. The Veteran reported flare-ups during which she experienced increased pain daily with prolonged standing at work.

Range of motion testing revealed right ankle plantar flexion to 15 degrees, with objective evidence of pain at 15 degrees. Dorsiflexion was to 5 degrees with pain also at the endpoint of range of motion. Upon repetition, there was no additional loss in range of motion in degree, but the examiner did note more movement than normal, weakened movement, pain on movement, disturbance in locomotion, and interference with sitting, standing and weight-bearing with repetitive use.  

There was localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing revealed 4/5 strength on right ankle plantar flexion and 3/5 strength on ankle dorsiflexion.  Anterior drawer test and talar tilt test revealed no laxity.  There was also no ankylosis of the ankle, subtalar, or tarsal joints.  The examiner noted that the Achilles tendon was tender with report of posterior heel and calf pain.  She noted Achilles tendinitis.  She constantly wore a brace.  

The examiner diagnosed contracture and Achilles tendinitis and degenerative joint disease of the right ankle.  With respect to impact on work, the examiner noted that the Veteran worked in housekeeping full-time and stood/walked through the day and had to lift light to medium weight objects, which increased her ankle pain.  She noted that the right ankle pain gave way at work and swelled with prolonged walking.  She took Ibuprofen at work and elevated the leg after work.  

The examiner commented that, with limited and painful motion on examination, it is at least as likely as not that pain and weakness could significantly limit functional ability with flare-up or when the joint is used repeatedly over a period of time; however, she indicated that she would have to resort to speculation to determine the additional range of motion loss based on flare-ups not observed and no additional loss of motion with repetition at examination.

The Veteran has been assigned a 10 percent evaluation for the right ankle.  The current evaluation contemplates periarticular pathology productive of painful motion.  The evaluation is also consistent with moderate limited motion.  In order to warrant a higher evaluation, she must have the functional equivalent of marked limited motion.  DeLuca, 8 Vet. App. 202 (1995).

Here, the Board finds that the Veteran's right ankle contracture and Achilles tendinitis with degenerative joint disease is productive of marked limitation of motion.  In so finding, the Board observes that on April 2014 VA examination, the Veteran retained only 5 degrees of dorsiflexion (out of 20 degrees) and 15 degrees of plantar flexion (out of 45 degrees).  The examiner additionally speculated that she was likely to have increased symptomatology on flare-ups, though she could not provide an estimate in degrees.  While the April 2011 prior examination reports disclose greater range of motion, on VA physical therapy treatment in July 2011, and on VA examination in December 2012, dorsiflexion was to 10 degrees with pain at 5 degrees.  Taken together with the Veteran's consistent reports of pain, stiffness, weakness, and flare-ups with extended use-and resolving all reasonable doubt in the Veteran's favor-the Veteran's right ankle disability more nearly approximately marked limitation of motion.  Accordingly a 20 percent rating under Diagnostic Code 5271 is warranted.

The Board notes that a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's right ankle contracture and Achilles tendinitis with degenerative joint disease is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule, to specifically include ankylosis of the ankle or subastragalar or talar joint, or malunion of the os calcis or astragalus, or astragalectomy.  As such, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.  

Moreover, to the extent that the Veteran has complained of pain and other symptoms involving the right foot and toes, including post-surgical complaints, a separate 30 percent rating for hallux valgus deformity of the right great toe with moderate bunions, status post MTP fusion and hallux rigidus has already been assigned.

For the foregoing, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's right ankle contracture and Achilles tendinitis with degenerative joint disease.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right ankle disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted her ability to work and perform her work duties. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disability in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the disability on appeal, as her symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a 20 percent rating is warranted for right ankle contracture and Achilles tendinitis with degenerative joint disease is warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A 20 percent rating for right ankle contracture and Achilles tendinitis with degenerative joint disease is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


